Title: From Benjamin Franklin to Samuel Cooper, 27 October 1779
From: Franklin, Benjamin
To: Cooper, Samuel


Dear SirPassy Oct. 27. 1779.
It is a long time Since I have had the Pleasure of hearing from you. The Intelligence you were us’d to favour me with, was often useful to our Affairs. I hope I have not lost your friendship, together with your Correspondence. Our Excellent Mr. Winthrop I see is gone. He was one of those old friends for the sake of whose Society I wish’d to return and to spend the Small Remnant of my Days in New England. A few more such Deaths will make me a Stranger in my own Country—The Loss of friends is the Tax a Man pays for Living long himself. I find it a heavy one: for I pay it, not in depreciated Paper, but in Sterling Gold.
You will see by the Newspapers that we have given some Disturbance to the British Coasts this Year. One little Privateer of Dunkerque, the Black Prince, with a Congress Commission and a few Americans mixed with Irish and English Smugglers, went round their Islands and took 37 Prizes in less than 3 Months. The little Squadron of Commodore Jones under the Same Commissions and Colours, has alarm’d those Coasts exceedingly, occasion’d a good deal of internal Expence, done great Damage to their Trade, and taken two fregates, with 500, Prisoners. He is now with his principal Prizes in Holland, where he is pretty well received, but must quit that neutral Country as soon as his Damages are repaired—The English watch with a superior Force, his coming out, but we hope he will manage so as to escape their Vigilance. Few Actions at Sea have demonstrated such steady cool determined Bravery, as that of Jones in taking the Serapis.
There has been much Rumour this Summer throughout Europe, of an approaching Peace thro’ the mediation of Russia and Holland; but it is understood to arise from the Invention of Stock jobbers and others interested in propagating Such an Opinion. England seems not to be yet sufficiently humbled, to acknowledge the Independence of the American States, or to treat with them on that Footing; and our friends will not make a Peace on any other. So we shall probably See another Campaign.
By the Invoices I have seen and heard of, Sent hither with Congress Interest Bills of Exchange to purchase Goods, it Should seem that there is not so great a Want of Necessaries as of superfluities among our People. It is difficult to conceive that your Distresses can be great, when one sees, that much the greatest part of that Money is Lavish’d in Modes, Gewgaws, and Tea! Is it impossible for us to become wiser, when by Simple Economy and avoiding unnecessary Expences we might more than defray the Charge of the War—We export solid Provision of all kinds which is necessary for the subsistance of Man, and we import fashions, Luxuries, and Trifles. Such trade may enrich the Traders, but never the Country.
The Good Will of all Europe to our Cause, as being the Cause of Liberty which is the Cause of Mankind, Still continues, as does the universal Wish to see the English Pride humiliated, and their Power curtailed.— Those Circumstances are encouraging, and give hopes of a happy Issue. Which may God grant, and that you my friend, may live long a Blessing to your Country.
I am ever, Yours most affectionately
B Franklin
Revd Dr: Cooper.Copy
